Citation Nr: 0711000	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-06 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for chronic obstructive 
lung disease with obstructive sleep apnea, to include as a 
result of exposure to herbicides.

2. Entitlement to service connection for gastroesophageal 
reflux disorder.

3. Entitlement to service connection for a leg condition.

4. Entitlement to a compensable disability rating for 
peripheral neuropathy involving the left lower extremity.

5. Entitlement to a compensable disability rating for 
peripheral neuropathy involving the right lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to March 
1964, and from April 1964 to March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada that denied the veteran's claims of service 
connection for chronic obstructive lung disease with 
obstructive sleep apnea, gastroesophageal reflux disorder, 
and a leg condition, and granted the veteran's claim of 
entitlement to service connection for peripheral neuropathy 
with a disability rating of 0 percent.  The veteran perfected 
a timely appeal of these determinations to the Board.

In May 2006, the veteran appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claim's file.


FINDINGS OF FACT

1. During the May 2006 hearing before the Board, and prior to 
the promulgation of a decision in the appeal, the veteran 
withdrew on the record his substantive appeal concerning the 
issue of entitlement to service connection for chronic 
obstructive lung disease with obstructive sleep apnea, to 
include as a result of exposure to herbicides.

2. During the May 2006 hearing before the Board, and prior to 
the promulgation of a decision in the appeal, the veteran 
withdrew on the record his substantive appeal concerning the 
issue of entitlement to service connection for 
gastroesophageal reflux disorder.

3. During the May 2006 hearing before the Board, and prior to 
the promulgation of a decision in the appeal, the veteran 
withdrew on the record his substantive appeal concerning the 
issue of entitlement to service connection for a leg 
condition.

4. The veteran's peripheral neuropathy involving the left 
lower extremity is productive of mild incomplete paralysis.

5. The veteran's peripheral neuropathy involving the right 
lower extremity is productive of mild incomplete paralysis.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) concerning the issue 
of entitlement to service connection for chronic obstructive 
lung disease with obstructive sleep apnea, to include as a 
result of exposure to herbicides have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).

2. The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) concerning the issue 
of entitlement to service connection for gastroesophageal 
reflux disorder have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

3. The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) concerning the issue 
of entitlement to service connection for a leg condition have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2006).

4. The criteria for a disability rating of 10 percent, but no 
more, for peripheral neuropathy involving the left lower 
extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1, 4.3, 4.7, 4.124, 4.124a, Diagnostic Codes 
8521, 8721 (2006).

5. The criteria for a disability rating of 10 percent, but no 
more, for peripheral neuropathy involving the right lower 
extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1, 4.3, 4.7, 4.124, 4.124a, Diagnostic Codes 
8521, 8721 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202, 20.204.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
Here, the appellant withdrew on the record at the May 2006 
hearing his Substantive Appeal concerning the claims of 
service connection for chronic obstructive lung disease with 
obstructive sleep apnea, to include as a result of exposure 
to herbicides, gastroesophageal reflux disorder, and a leg 
condition.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration regarding these 
claims.  Thus, the Board does not have jurisdiction to review 
these claims, and they are dismissed.


II. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of an 
October 2005 letter from the AOJ to the veteran, which 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit any 
relevant evidence and/or information in his possession to the 
AOJ. 

After this VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2006).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  In light of the 
favorable opinion below with respect the veteran's increased 
rating claim, any questions regarding the effective date to 
be assigned are rendered moot.  Therefore, despite any 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in processing the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of VA medical treatment records, VA neurologic 
examinations, the veteran's testimony at his hearing before 
the Board, and written statements from the veteran.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.

III. Increased Rating

The veteran argues that he is entitled to a disability rating 
in excess of 0 percent for peripheral neuropathy of his left 
and right lower extremities.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999). 

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The veteran's peripheral neuropathy is currently rated under 
Diagnostic Code 8721 for paralysis of the external popliteal 
nerve (common peroneal).  Peripheral neuralgia, characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is rated on the 
same scale as paralysis of the external popliteal nerve, with 
a maximum equal to moderate incomplete paralysis.  Under 
Diagnostic Code 8521 for paralysis of the external popliteal 
nerve, mild incomplete paralysis warrants a 10 percent 
rating, and moderate incomplete paralysis warrants a 20 
percent disability rating.  Also, under Diagnostic Code 8521, 
complete paralysis of the external popliteal nerve is 
characterized by foot drop and slight droop of first 
phalanges of all toes, inability to dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost, abduction of foot lost, adduction weakened, and 
anesthesia covers entire dorsum of foot and toes.  See 38 
C.F.R. §§ 4.124, 4.124a, Diagnostic Codes 8521, 8721.

The record reflects that the veteran has been examined and 
treated multiple times for peripheral neuropathy at VA 
medical centers.

A VA medical record dated in October 2002 notes peripheral 
neuropathy, and that the veteran had glove and stocking 
distribution with sensory changes characteristic.

On July 2003 VA examination, neurological examination 
revealed no focal or motor deficits, and sensory examination 
revealed some slight decrease in the sense of vibration; 
however, pinprick, light touch, proprioception and 
temperature perception appeared to be well-preserved in both 
lower extremities, with normal deep tendon reflexes.  The 
examiner's impression was that there was no definite evidence 
of significant peripheral diabetic sensory neuropathy.

On August 2003 VA examination, it was noted: that the veteran 
have paresthesias, but no dysesthesias; that his peripheral 
nerves did not interfere with his daily activities; that the 
nerves involved were superficial sural nerves, at the 
superficial peroneal nerves, the medial and lateral plantar 
nerve, and the medial tibial nerves; that there was no 
evidence of any paralysis or neuritis or neuralgia; that both 
ankles showed flexion to 40 degrees, extension 18 degrees, 
pronation 28 degrees and supination 18 degrees; that the 
joint was not painful during examination; and that there was 
no additional limitation of function because of pain.

On September 2003 neurological examination, the veteran was 
noted to have normal gait and coordination.  On motor 
examination, there was normal tone, bulk and strength, and 
tendon reflexes 2+ and symmetrical.  On sensory examination, 
there was normal pinprick and light touch.  The examiner's 
impression, after electrodiagnostic testing, was that there 
way no evidence of peripheral neuropathy.

An April 2005 neurological examination, which involved an 
electromyography/neurovascular checks study of the legs, 
revealed a generalized sensory much greater than motor 
peripheral neuropathy in the legs/feet, with mainly axonal 
features, which, the examiner opined, might be just stating 
to involve the motor nerves and seemed to affect mostly the 
sensory nerves currently.

On July 2005 examination, the veteran was noted to have an 
antalgic gait and heel walking with difficulty.  Sensory 
testing revealed light touch intact throughout.

On August 2005 examination, the veteran was noted to have 
light touch sensory examination over all distributions 
bilaterally without apparent deficit, and motor examination 
including dorsiflexion, plantar flexion, and knee extension 
against resistance five out of five and equal bilaterally 
without exacerbation of significant pain.  Deep tendon 
reflexes were 1+ and symmetric at the knees and ankles. 

On December 2005 monofilament sensory examination, the 
veteran had a normal examination for both the right and left 
foot.

On January 2006 examination, the veteran was noted to have 
paresthesias, dysthesias, and some sensory abnormalities in 
the lower extremities.  It was noted that the condition 
interfered with the veteran's walking and sleeping.  The 
nerves involved were noted to be the superficial branches of 
the sural nerves bilaterally, the superficial branches of the 
peroneal nerves bilaterally, the superficial branches of the 
plantar nerves bilaterally, and the superficial branches of 
the saphenous nerves bilaterally.  Both lower extremities 
were noted to be affected from the knee down.  The veteran 
was diagnosed as having peripheral neuropathy secondary to 
diabetes mellitus.

After a review of the record, resolving all reasonable doubt 
in the veteran's favor, the Board determines that the 
veteran's peripheral neuropathy of both the left and right 
lower extremities more closely approximates the criteria for 
10 percent disability rating than those for a 0 percent 
rating under Diagnostic Code 8721.  The Board furthermore 
determines that the veteran's peripheral neuropathy of both 
the left and right lower extremities does not more closely 
approximate the criteria for 20 percent disability rating 
than those for a 10 percent rating.

The Board notes that on July 2003, August 2003, September 
2003, August 2005, and December 2005 VA examinations, the 
veteran was found to have essentially no motor deficit or 
functional impairment of the bilateral lower extremities.  
However, in addition to findings of sensory deficit in the 
record, it was noted on April 2005 examination, which 
involved an electromyography/neurovascular checks study of 
the legs, that the veteran's peripheral neuropathy might be 
just stating to involve the motor nerves.  Also, on July 2005 
examination, the veteran was noted to have an antalgic gait 
and heel walking with difficulty, and, on January 2006 
examination, it was noted that the veteran's condition 
interfered with his walking.

In light of the conflicting evidence regarding the existence 
of any incomplete paralysis of the veteran's bilateral lower 
extremities, the Board finds the medical evidence to be in 
equipoise with respect to whether the veteran's disability 
more closely approximates a 10 percent or 0 percent 
disability rating under Diagnostic Code 8721.

The Board notes, however, that the evidence of record that 
demonstrates motor deficit or impairment of function of the 
lower extremities demonstrates only mild deficit or 
impairment.  There is no indication in the record of foot 
drop, weakened dorsiflexion or abduction of the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
being lost, or anesthesia covering the entire dorsum of foot 
and toes.  The record reflects that the effect of peripheral 
neuropathy on the motor function of the lower extremities is 
minimal in this case.  Therefore, the veteran's bilateral 
peripheral neuropathy of the lower extremities does not more 
closely approximate moderate incomplete paralysis that mild 
incomplete paralysis.

Accordingly, disability ratings of 10 percent, but no more, 
are warranted for the veteran's right and left lower 
extremity peripheral neuropathy.

Although the veteran may believe that his current ratings do 
not adequately reflect his degree of disability, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

Although the veteran may believe that his current rating does 
not adequately reflect his degree of disability, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

IV. Extra-Schedular Consideration

The above decisions are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the veteran's 
disabilities so as to warrant assignment of increased ratings 
on an extra-schedular basis.  There is no showing that either 
disability has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations), necessitated frequent periods of 
hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence these factors, the Board finds that the 
criteria for submission for assignment of assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

1. The issue of entitlement to service connection for chronic 
obstructive lung disease with obstructive sleep apnea, to 
include as a result of exposure to herbicides, is dismissed.

2. The issue of entitlement to service connection for 
gastroesophageal reflux disorder is dismissed.

3. The issue of entitlement to service connection for a leg 
condition is dismissed.

4. Entitlement to a disability rating of 10 percent, but no 
more, for peripheral neuropathy involving the left lower 
extremity is granted subject to the law and regulations 
governing the award of monetary benefits.

5. Entitlement to a disability rating of 10 percent, but no 
more, for peripheral neuropathy involving the right lower 
extremity is granted subject to the law and regulations 
governing the award of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


